STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                                 NO.        2021       KW     1251


VERSUS


MICHAEL          LANE       YATES                                                   DECEMBER                30,        2021




In    Re:          Michael             Lane        Yates,          applying       for      supervisory                  writs,

                      21st        Judicial          District             Court,     Parish            of    Livingston,
                   No.          41091.




BEFORE:           WHIPPLE,              C. J.,     PENZATO          AND    HESTER,      JJ.


        WRIT       DENIED.


                                                                VGW
                                                                AHP


        Hester,             J.,       dissents          and     would      grant     the      writ         application.

Louisiana             Revised           Statutes             14: 403. 10( A)       provides            immunity             from
prosecution              to       a   person     acting             in    good    faith    who         seeks           medical

assistance                 for         an     individual                 experiencing             a        drug- related
overdose           for          possession              of     a    controlled          dangerous                 substance

under       the        Uniform              Controlled             Dangerous       Substances               Law        if    the
evidence          for       possession             of    a     controlled         dangerous            substance            was

obtained          as       a     result       of     the      persons       seeking        medical               assistance

and     the       person              seeking        medical             assistance        did        not         illegally
provide          or    administer             the       controlled          dangerous         substance                to    the
individual              experiencing                 the       drug- related         overdose.                   The     drugs
seized        from       the  defendant                      were        obtained    as       a       result           of    the
defendant               seeking              medical               assistance        for          an             individual
experiencing                a     drug- related              overdose,       and    there         was       no     evidence

presented             at        the    motion           to     quash       hearing      that           the        defendant
provided          the           controlled           dangerous            substance        to         the        individual

experiencing                the
                  drug- related overdose.  Therefore,                                                        I    find      the

trial court erred by denying the motion to quash.




COURT       OF   APPEAL,              FIRST    CIRCUIT




        DEPUTY          CLE       K   OF     COURT
                      FOR      THE    COURT